  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

CASEY D. FRITZ,                                           )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 1:19-CV-373-PPS
                                                          )
ANDREW M. SAUL,                                           )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )

                                      OPINION AND ORDER

        Casey Fritz appeals the Social Security Administration’s decision to deny his

application for Title II Disability Insurance Benefits (“DIB”). Fritz alleges disability

based upon a multitude of medical issues, including low back pain, degenerative disc

disease of the lumbar spine, hip and neck pain, obesity, depression, and anxiety. [Tr.

17-19.]1 The ALJ found that Fritz was not disabled within the meaning of the Social

Security Act and that he had the residual functional capacity (RFC) to perform light

work with a sit/stand option for every 30 minutes and other postural restrictions.

        Fritz challenges the ALJ’s decision on a myriad of grounds, but I will only

discuss one of them: whether the ALJ failed to properly consider Fritz’s neck and right

upper extremity impairment and failed to address the combination of Fritz’s




        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 7.
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 2 of 10


conditions? Because the answer to those questions is in the affirmative, a remand is

necessary.

       The ALJ found that Fritz had the following severe impairments: “history of low

back pain due to wedging, Schmorl’s nodes, seqeulae of Scheuermann’s disease, a

hemangioma, and spurring in the thoracic spine, scoliosis, and discogenic and

degenerative disc disease of the lumbar spine/lumbar radiculopathy primarily on the

left side with a herniated disc at L4-5 (status post lumbar partial discectomy and

hemilaminectomy in June 2014); left hip trochanteric bursitis; obesity; episodes of

syncope; anxiety disorder, and adjustment disorder with mixed depression and

anxiety.” [Tr. 17.] Aside from these many severe impairments, Fritz has several other

medical challenges, including diverticulitis, neck disorders, and right extremity/hand

problems. [Tr. 18.] The parties have done an extensive job in their memoranda

outlining Fritz’s vast medical history, physical therapy, medical tests including x-rays

and MRIs, and back surgery, so that information will not be repeated here.

       Before diving into the issues presented by this appeal, let’s start with a review of

the legal framework. My job is not to determine from scratch whether or not Fritz is

disabled. Rather, I only need to determine whether the ALJ applied the correct legal

standards and whether the decision is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d

923, 926 (7th Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). My review

of the ALJ’s decision is deferential. This is because the “substantial evidence” standard


                                               2
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 3 of 10


is not a particularly rigorous one. In fact, the Supreme Court announced long ago that

the standard is even less than a preponderance-of-the-evidence standard. Richardson v.

Perales, 402 U.S. 389, 401 (1971). Of course, there has to be more than a “scintilla” of

evidence. Id. So in conducting my review, I cannot “simply rubber-stamp the

Commissioner’s decision without a critical review of the evidence.” Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000). Nonetheless, the review is a light one and the substantial

evidence standard is met “if a reasonable person would accept it as adequate to support

the conclusion.” Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004).

       Fritz argues that the ALJ should have concluded that his neck disorders and

right upper extremity/hand problems are severe impairments; and even assuming they

are not severe impairments individually, the ALJ’s decision is still erroneous because he

failed to consider whether they might be severe when considered in combination with

his other conditions. The ALJ had this to say about Fritz’s neck disorders and right

upper extremity/hand problems:

              Although the claimant testified that he has difficulty gripping
              guitar picks, that he drops things, that he has neck problems, that
              his neck pain radiates to his right upper extremity, and that he
              experiences numbness in his right arm/hand and middle finger,
              the record when viewed as a whole supports a finding that he does
              not have any severe neck or right upper extremity/hand problems.
              He has not undergone any surgery on his neck or right upper
              extremity/hand. An x-ray of his cervical spine done in August
              2017 was negative (Ex. 23F) and an MRI study of his cervical spine
              done in June 2018 was negative, except for uncinate hypertrophy at
              C4-5 and disc bulging at C6-7; however, there was no evidence of
              any stenosis, except for “mild” right neuroforaminal stenosis at C4-
              5 (Ex. 22F). Finally, the record contains very little evidence of


                                             3
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 4 of 10


              significant loss of grip strength and fine finger manipulative ability
              in his right hand.

[Tr. 18-19.] To summarize: the ALJ found Plaintiff’s neck/right upper extremity

disorder was not severe because: (1) Fritz had not undergone any surgery; (2) the

August 2017 cervical spine x-ray was negative; (3) the June 2018 MRI showed “no

evidence of any stenosis,” except, the ALJ then stated there was “mild right

neuroforaminal stenosis at C4-5;” and (4) there was very little evidence of significant

grip strength and fine finger manipulative ability in his right hand. This reasoning is

suspect in several regards.

       First, the regulations certainly don’t require a claimant to undergo surgery for an

impairment to qualify as severe. See, e.g., Young v. Colvin, No. 13 C 8929, 2016 WL

5848908, at *9 (N.D. Ill. Oct. 6, 2016) (finding where the ALJ used the fact that claimant

elected not to go through another surgery “as a reason for rejecting Plaintiff’s

allegations regarding his pain is not persuasive.”). Also, it’s curious that the ALJ stated,

on the one hand, there was no evidence of any stenosis in the June 2018 MRI, and then

turn around and concede, on the other hand, that there was mild right neuroforaminal

stenosis at C4-5. Regarding the grip strength in Fritz’s right hand, it was assessed as a

4/5 by Dr. Parker, but he also noted that Fritz was wearing a wrist splint at the time

because he “fracture[d] right small finger digits punching solid object 8 weeks ago,”

which could have possibly altered the results. [Tr. 717, 719.] Finally, there is some

medical evidence in the record showing that the condition might have been severe


                                             4
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 5 of 10


independently, or at least when viewed in combination with the other impairments.

For example, Dr. Jonna, the primary care physician, diagnosed Fritz with “neck pain,

acute,” on August 28, 2017. [Tr. 767.] At the ALJ hearing on July 17, 2018, Fritz testified

that his neck problems started about six months earlier, and he is having more right

arm and hand problems now. [Tr. 52.] Fritz said he has radiating pain that goes down

into his right hand and a loss of feeling through his middle finger. [Id.] The pain in his

right hand causes him to drop objects and he has problems holding things, like a guitar

pick. [Tr. 64.]

       Regardless of whether Fritz’s neck and right upper extremity impairment should

have been characterized as a severe impairment instead of nonsevere, the ALJ’s

assessment of Fritz’s RFC lacks adequate support in the record to be upheld. When

determining the RFC, the ALJ “must evaluate all limitations that arise from medically

determinable impairments, even those that are not severe, and may not dismiss a line of

evidence contrary to the ruling.” Villano v. Astrue, 556 F.3d 558, 563 (7th Cir. 2009). The

regulations provide that if a claimant has more than one impairment, “[w]e will

consider all of your medically determinable impairments of which we are aware,”

including those impairments that are not severe, in assessing the RFC. 20 C.F.R. §

404.1545(a)(2).




                                             5
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 6 of 10


      In this case, the ALJ failed to consider Fritz’s neck and hand conditions in

combination with Fritz’s back pain and obesity (which the ALJ did find to be severe).

The RFC as determined by the ALJ is as follows:

             [T]he claimant has the residual functional capacity to perform light
             work as defined in 20 CFR 404.1567(b) except that he needed a
             sit/stand option (which allows for alternating between sitting and
             standing up every 30 minutes, if needed, but the positional change
             will not render him off task). He could only occasionally climb
             ramps and stairs, balance, stoop, kneel, crouch, and crawl and he
             could never climb ladders, ropes, or scaffolds. He needed to avoid
             even moderate exposure to hazards (i.e. operational control of
             dangerous moving machinery, unprotected heights, and
             slippery/uneven/moving surfaces). Mentally, the claimant was
             limited to understanding, carrying out, and remembering simple
             instructions consistent with unskilled work (defined as occupations
             that can be fully learned within a short period of time of no more
             than 30 days, and requires little or no judgment to perform simple
             tasks), with the ability to sustain those tasks throughout the eight-
             hour workday without frequent redirection to task. He could not
             perform work that required satisfaction of strict or rigid production
             quotas or that involved assembly-line pace work. He could have
             only occasional interactions with others, including supervisors, co-
             workers, and the general public.

[Tr. 20-21.] Although the ALJ used this RFC to determine that Fritz could perform jobs

like repack room worker (whatever that is), small products assembler, and officer

helper [Tr. 27], he does not address how Fritz could complete an 8-hour workday at

these jobs with acute neck pain and his right arm/hand pain which Fritz testified

results in difficulty grasping objects and dropping them.

      Moreover, the ALJ failed to properly analyze Fritz’s obesity in combination with

the rest of his impairments. During the ALJ hearing, Fritz testified that he was about 6



                                            6
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 7 of 10


feet tall and that his weight fluctuates, but he weighed around 230 pounds at that time.

[Tr. 40.] The ALJ acknowledged that Fritz has a BMI ranging between 30-39 and that he

has “severe obesity.” [Tr. 19.] Any BMI of 30 or greater is considered obese. SSR 02-1p,

2002 WL 34686281, at *2 (Sept. 12, 2002). Social Security Ruling 02-1p requires an ALJ to

consider obesity as an impairment and the exacerbating effects of a claimant’s obesity

on his other conditions when arriving at the RFC assessment. Hernandez v. Astrue, 277

F. App’x 617, 623-24 (7th Cir. 2008).

       Here, the ALJ found that Fritz’s obesity was severe [Tr. 17], which means it

significantly limited Fritz’s ability to perform basic work activities, including “walking,

standing, sitting, lifting, pushing, pulling, reaching, carrying, or handling.” Thomas v.

Colvin, 826 F.3d 953, 960 (7th Cir. 2016). Yet the ALJ’s single statement that “[t]he

claimant’s severe obesity (with a body mass index ranging from about 30 to 39) has

been considered in assessing whether the listings are met or equaled, as well as in

assessing the claimant’s residual functioning capacity” is merely a rote statement. [Tr.

19.] It fails to “create a logical bridge from the bare statement that he considered

Plaintiff’s obesity in combination with other limitations and what specific conclusions

he came to regarding the limitations they cause.” Visinaiz v. Berryhill, 243 F.Supp.3d

1008, 1013 (remanding); see also Parker v. Colvin, No. 2:15-CV-316-JEM, 2016 WL 4435622,

at *4 (N.D. Ind. Aug. 22, 2016) (ALJ’s single statement that “the claimant’s obesity was




                                             7
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 8 of 10


considered in relation to the musculoskeletal, respiratory, and cardiovascular body

systems listings as required by the Ruling” was not enough to create a logical bridge).

       As the court noted in Lashaun B. v. Saul, No. 2:19-cv-38, 2019 WL 6112561, at *8

(N.D. Ind. Nov. 18, 2019), “[g]enerally indicating that the [ALJ] considered obesity,

without providing any analysis, is contrary to the Commissioner’s own Rule regarding

obesity and cases in this Circuit.” SSR 02-1p specifically provides that “we will explain

how we reached our conclusions on whether obesity caused any physical or mental

limitations.” See Villano, 556 F.3d at 562 (“under S.S.R. 02-1p the ALJ must specifically

address the effect of obesity on a claimant’s limitations because, for example, a person

who is obese and arthritic may experience greater limitations than a person who is only

arthritic.”). “Social Security Ruling 02-1p requires an ALJ to consider the exacerbating

effects of a claimant’s obesity on her underlying conditions (even if the obesity is not

itself a severe impairment) when arriving at a claimant’s RFC.” Hernandez, 277 F. App’x

at 623-24. In this case, Fritz’s obesity is a severe impairment, thus it seems all the more

critical to consider how his obesity may interact with, and potentially worsen, his other

conditions. Severe obesity could, of course, impact Fritz’s degenerative disc disease,

low back pain, hip pain, and depression. See, e.g., Allensworth v. Colvin, 814 F.3d 831,

833-34 (7th Cir. 2016) (discussing obesity’s effect on back impairments).

       Although “this type of error may be harmless when the RFC is based on

limitations identified by doctors who specifically noted obesity as a contributing factor



                                             8
  USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 9 of 10


to the exacerbation of other impairments,” Pepper v. Colvin, 712 F.3d 351, 364 (7th Cir.

2013), there is no evidence in this case that Fritz’s physicians and the state agency

consultants the ALJ relied upon considered Fritz’s obesity in their assessments or in

combination with his other impairments. [Tr. 96-107, 109-120, 122-135, 489-490, 710-

721.] While some of the reports note Fritz’s weight, it does not seem like any of the

physicians took Fritz’s obesity into account, either on its own, or in combination with

his other impairments. Id.

       The ALJ also failed to consider Fritz’s pain together with his mental functioning.

Although the ALJ recognized that Fritz had the severe impairments of anxiety disorder

and adjustment disorder with mixed depression and anxiety, he did not address the

combination of these impairments with the well-documented pain from which Fritz

suffers. See Cannon v. Berryhill, 1:18-cv-203, 2019 WL 1011872, at *7-8 (N.D. Ind. Mar. 4,

2019) (“Clearly, the ALJ’s analysis is critically flawed in that he did not consider

whether and how Plaintiff’s depression may relate to her other severe impairments . . .

A large component of Plaintiff’s claim is premised on her pain, which inherently affects

a person’s mental functioning.”).

       In response to Fritz’ argument that the ALJ failed to properly consider his severe

impairments together with the non-severe conditions, the Commissioner points to the

ALJ’s note that Fritz “did not have an impairment or combination of impairments” that

met or medically equaled any listed impairment. [Tr. 19.] But this kind of boilerplate



                                             9
 USDC IN/ND case 1:19-cv-00373-PPS document 13 filed 09/23/20 page 10 of 10


statement doesn’t cut it. “Such boilerplate language fails to inform us in a meaningful,

reviewable way of the specific evidence the ALJ considered.” Minnick v. Colvin, 775

F.3d 929, 936 (7th Cir. 2015).

       In sum, the ALJ’s failure to substantively address Fritz’s neck and upper right

extremity disorder, obesity, pain, and depression in combination with each other and

along with all the other impairments, leaves me unable to trace his RFC findings, and I

cannot find that there is a “logical bridge” between the evidence and the ALJ’s

conclusions.

                                       * * *

       Because I am remanding this case for the reasons stated above, I need not discuss

the multiple remaining issues raised by Fritz. He can raise those issues directly with the

ALJ on remand.

                                       Conclusion

       For the reasons set forth above, the Commissioner of Social Security’s final

decision is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with this opinion.




ENTERED: September 23, 2020.

                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT



                                           10
